DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

             Claims
2.	 The amendment entered October 26, 2021 has been entered.  Claims 8-14, 17-18  and 20-21 are cancelled. Claims 3-5 are withdrawn from consideration. Claims 1-2, 7, 15 and 19 are under consideration in this Office Action.


Withdrawal of Claim Rejections
3.	The following rejections have been withdrawn in view of applicants amendments and arguments:
	a) The rejection of claim 19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and
	b) The rejection of claims 1, 2, 7, 15, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 


Election/Restrictions
4.	Applicant’s election of Group II in the reply filed on Oct. 17, 2019 was acknowledged. Claims 1-2, 7 15 and 19 are allowable. The restriction requirement The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 3-5, directed to a combination/subcombination is withdrawn from further consideration because claims 1-2 require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
7.	Claims 1-5, 7, 15 and 19 are allowed. The art does not teach or fairly suggest a  multivalent biologic construct for inducing a therapeutic effect; comprising: a scaffold of anisometric dimensions, comprising a biodegradable core coated with a hydrophilic


 
 8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JANA A HINES/Primary Examiner, Art Unit 1645